Citation Nr: 0110643	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-10 827	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in a November 8, 1984, decision that 
determined the appellant was not the veteran's surviving 
spouse for purposes of receiving Department of Veterans 
Affairs benefits, including dependency and indemnity 
compensation.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1943 to December 1946.  He died in March 1982.  The 
appellant alleges that she is his surviving spouse for 
purposes of receiving Department of Veterans Affairs (VA) 
benefits, including dependency and indemnity compensation 
(DIC).  The Board of Veterans' Appeals (Board) determined in 
a November 8, 1984, decision that she was not entitled to 
recognition as his surviving spouse and, therefore, not 
entitled to VA benefits, including DIC.  In her current 
motion, she alleges the Board committed clear and 
unmistakable error (CUE) in that decision, thereby entitling 
her to VA benefits-including DIC, as his surviving spouse, 
retroactive to the time of her initial claim for death 
benefits in July 1982.

While awaiting a decision on her current motion alleging CUE, 
the appellant filed numerous petitions to advance her case on 
the Board's docket-all of which were denied.


FINDINGS OF FACT

1.  On November 8, 1984, the Board issued a decision denying 
the appellant's claim for recognition as the veteran's legal 
surviving spouse for purposes of receiving VA benefits, 
including DIC.

2.  The appellant has not shown that the Board failed to 
consider highly probative evidence in that decision or that 
the applicable statutory or regulatory provisions effective 
at that time were incorrectly applied; the Board's decision 
was not fatally flawed or egregious.


CONCLUSION OF LAW

The November 8, 1984, Board decision denying the appellant's 
claim for recognition as the veteran's legal surviving spouse 
for purposes of receiving VA benefits, including DIC, did not 
involve clear and unmistakable error.  38 U.S.C.A. §§ 5107, 
7104, 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.105(a), 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges the Board committed CUE in the November 
8, 1984, decision denying her claim for recognition as the 
veteran's legal surviving spouse for purposes of receiving VA 
benefits, including DIC.  Until recently, a claimant was 
precluded from collaterally attacking a prior final Board 
decision by alleging CUE in a rating decision (of a VA 
regional office (RO)) that was "subsumed" in the Board's 
decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).

Effective on November 21, 1997, however, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111 (West Supp. 2000)) permit challenges to decisions of 
the Board on the grounds of CUE.  Final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
CUE.  64 Fed. Reg. 2134-2141 (1999).

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining CUE.  64 Fed. 
Reg. 2134, 2137 (1999).  This case law is found primarily in 
the precedent opinions of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  That is to 
say, either the correct facts as they were known at the time 
in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied; 
conversely, a mere difference of opinion in the outcome of 
the prior adjudication-including insofar as how the evidence 
was weighed or evaluated, or a failure in the "duty to 
assist," are not grounds for a finding of CUE.  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. 
Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 
8 Vet. App. 44 (1995); Luallen v. Brown, 8 Vet. App. 92 
(1995); see also Crippen v. Brown, 9 Vet. App. 412, 421 
(1996) (Court recognized in Russell, Glynn and Mason, that a 
viable claim of CUE must be premised on a clear failure 
to consider certain highly probative evidence, in the first 
instance, versus asking the Board now to reweigh or 
reevaluate the evidence previously considered in the prior 
final decision).

Although the appellant believes otherwise, the Board's 
November 1984 decision was reasonably supported by the 
evidence of record at that time, and the governing legal 
authority; the decision was not fatally flawed or egregious.  
The appellant's primary basis for alleging CUE in that 
decision is that the law pertaining to "continuous 
cohabitation" since has changed so that she, and not Onita 
Wooten, must be recognized as the veteran's lawful surviving 
spouse ("legal widow") for purposes of receiving VA 
benefits, including DIC.  And as support for this, she cites 
the Court's holding in a precedent decision, Gregory v. 
Brown, 5 Vet. App. 108 (1993).  However, the Court issued 
that decision about 9 years after the Board had decided the 
appellant's claim in November 1984, and the Court did not 
make the holding in that decision retroactive to an earlier 
date.  But aside from that, the review for CUE in the Board's 
November 1984 decision must be based on the record and the 
law as it existed when that decision was made.  64 Fed. Reg. 
2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(b)); see 
also Russell v. Principi, 3 Vet. App. at 314.  This, in turn, 
precludes consideration of any additional evidence added to 
the record since the Board's November 1984 decision, even if 
it is favorable to the appellant.  She apparently is under 
the mistaken impression that merely because the Court has 
changed the law since the Board decided her claim in November 
1984 is sufficient reason, in and of itself, to now conclude 
that she is the veteran's rightful surviving spouse based on 
the new law, as opposed to the old.  But a claim, as here, of 
CUE in a prior decision of the Board that is final and 
binding on her is not the same situation as when the 
governing laws or regulations change during the pendency of 
an appeal.  It is only in this latter instance that the Board 
must apply the version of the law, new or old, that is "more 
favorable" to her.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79 (1997).  
And this is not the case here.

The appellant also argues the Board committed CUE in the 
November 1984 decision by assigning more probative weight and 
credibility to evidence that was unfavorable to her claim 
than to evidence that helped her case.  She says the Board 
only considered, for example, "self-serving" statements 
obtained from the opposing party, Onita-who, as an 
interested party in the contested claim, had legitimate 
reason not to tell the truth or to fabricate information for 
her own personal benefit.  The appellant also alleges the 
Board erroneously relied on what she believes was "hearsay" 
testimony obtained from Onita's next door neighbors who were 
not necessarily privy to all of the veteran's dealings prior 
to when they met him.  Consequently, the appellant believes 
the Board should have given more consideration to the police 
and FBI reports of record because they were more reliable 
indications of what actually had occurred.  But arguments 
such as this also are not a valid basis for finding CUE in 
the Board's November 1984 decision because the appellant 
essentially is just disagreeing with how the Board weighed 
the evidence.  The same is true of her allegations that, as a 
contesting party in that decision, she would have prevailed 
if the Board simply had believed her statements instead of 
those of the other contesting party, Onita.  That, too, only 
amounts to a mere difference of opinion in the outcome of the 
prior adjudication, which can never rise to the stringent 
definition of CUE.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).

As other grounds for a finding of CUE in the Board's November 
1984 decision, the appellant claims there was not a thorough 
investigation of the opposing party Onita's allegations, 
including her claim of no "legal impediment" in her 
marriage to the veteran since she supposedly did not know 
that he still was married when they wed.  The appellant says 
that, if the Board had bothered to check out Onita's story 
further, the Board would have discovered that she was not 
credible-which, in turn, would have helped the appellant's 
case.  She also says the Board should have determined which 
state, North Carolina or Arkansas, was the controlling 
jurisdiction since that may have lent further credence to her 
marriage to the veteran, while further invalidating his 
marriage to the opposing party, Onita.  But arguments such as 
this only amount to, at most, a failure in the "duty to 
assist" the appellant in developing the evidence concerning 
her claim.  And just as in the case of her other allegations, 
this is not sufficient for a finding of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); see also Russell, Glynn 
and Mason, supra.  The Board further notes that, although the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now imposes on VA an obligation to 
inform an appellant of the evidence needed to substantiate 
and complete a claim-the VCAA was only recently signed into 
law by the President on November 9, 2000.  And unfortunate as 
it may be, this new law is not retroactively applicable to a 
claim, as here, which the Board denied many years ago, in 
November 1984.  See VAOGCPREC 11-00 (Nov. 27, 2000).

The appellant also claims the Board committed CUE in denying 
her claim in November 1984 because the decision was not based 
on any valid legal opinion and did not cite to any legal 
authority.  However, aside from the fact that this really 
amounts to nothing more than a broad brush allegation of 
"failure to follow the regulations" or "failure to give 
due process," this argument has absolutely no merit.  To the 
contrary, the Board clearly cited to all of the governing 
legal authority, 38 U.S.C. §§ 101(3), 103(a) and 38 C.F.R. 
§ 3.53, and provided more than adequate reasons or bases for 
its decision.  The Board essentially found that, although the 
veteran had not divorced the appellant when he married Onita 
in September 1952, Onita reasonably believed that he had and, 
therefore, that he was free to marry, whereas the appellant, 
herself, also married someone else in 1964 and subsequently 
had two additional children from that marriage.  Thus, 
although she was the veteran's legal spouse at the time of 
his death in March 1982, she nonetheless did not meet the 
requirement of "continuous cohabitation" since she was not 
without fault in the continuation of their separation.  
Conversely, the veteran's marriage to Onita continued 
uninterrupted until his death and, thus, could be deemed 
valid because the appellant, as the legal surviving spouse, 
was not entitled to death benefits.  So, again, even though 
the appellant obviously disagrees with the Board's legal 
analysis and reasoning-which is to be expected since the 
Board did not rule in her favor-that is not to say that the 
Board altogether neglected to provide the necessary legal 
opinion for its decision or to cite to the applicable 
legal authority on which the decision was based.  Moreover, 
although the appellant believes otherwise, the Board did not 
place absolute blame on her for the eventual dissolution of 
her marriage to the veteran; indeed, the Board expressly 
acknowledged in its decision that she and others in her 
family very well may have been justified in believing the 
veteran was deceased-when, in actuality, he had deserted her 
and their children in 1952, through no fault of their own, 
and married Onita in another state.  But as alluded to 
earlier, this did not completely absolve the appellant of all 
fault since she, too, had questionable credibility and 
motives pertaining to the continuation of their separation.  
She had made several conflicting statements about this-
sometimes claiming that she had not seen the veteran since 
his departure in 1952, whereas at other times alleging that 
she had seen him more recently, in 1953.  She also, at times, 
had alleged that he was the father of a child born in 1953, 
whereas at other times she had denied this.  There were still 
other inconsistencies as to when she actually was told of his 
death.  So since both she and the veteran had questionable 
credibility and motives, the Board ultimately had to give 
more probative weight to certain evidence at the expense of 
other evidence.  And that is the very essence of appellate 
adjudication.

Lastly, as grounds for a finding of CUE in the Board's 
November 1984 decision, the appellant alleges that she did 
not receive notice of her appellate rights.  See 38 C.F.R. 
§§ 19.109, 19.117 (1982).  In one sense, she blames the RO 
for this, but she must have received adequate notice from the 
RO, following the RO's decision, because she timely appealed 
it to the Board.  See 38 C.F.R. §§ 19.114, 19.115, 19.116 
(1982).  If she had not, then how then could she have 
appealed?  And as to her allegation that she also did not 
receive notice of the Board's November 1984 decision, that 
does not appear to be the case, either, because she later 
indicated in December 1999, in a statement submitted in 
connection with her current motion, that the Board had 
committed CUE in the November 1984 decision.  If she was not 
aware of it, and its contents, then how then could she allege 
that the Board had committed CUE?  Records also confirm the 
Board mailed its November 1984 decision to her last known 
address of record-which was sufficient to comply with the 
notice requirements in effect at that time.  See, e.g., 38 
U.S.C. § 4005A (now found at 38 U.S.C. § 7105A (West 1991); 
38 C.F.R. § 19.117(e) (1982).  It was her responsibility to 
advise VA of any change of address.  And since, in 1984, the 
Board was the final step in the appellate processing of VA 
claims, because jurisdiction was not conferred on the Court 
until February 1988, this further lessens the urgency of 
receiving notice of the Board's decision since there was no 
higher court to appeal to, even assuming she did not agree 
with the Board's findings.





ORDER

The claim of CUE in the Board's November 8, 1984, decision, 
which determined the appellant was not the veteran's 
surviving spouse for purposes of receiving VA benefits, 
including DIC, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



